              Case 4:19-cv-05843-HSG Document 42 Filed 04/29/20 Page 1 of 1



     1
     2
     3
     4
     5
                              UNITED STATES DISTRICT COURT
     6                      NORTHERN DISTRICT OF CALIFORNIA
     7
     8   GREAT BOWERY INC. d/b/a TRUNK            Case No. 4:19-cv-05843-HSG
         ARCHIVE,
     9
                                 Plaintiff,       [PROPOSED] ORDER GRANTING
    10                                            STIPULATION TO PROCEED VIA
                                                  VIDEOCONFERENCE
    11   v.
    12
         APARTMENT 34 MEDIA LLC; and
    13   DOES 1 through 10, inclusive,
    14                         Defendant.

    15
    16
                [PROPOSED] ORDER GRANTING STIPULATION TO PROCEED
    17
                              VIA VIDEOCONFERENCE
    18
                 In accordance with the Amended Notice re Procedures for ADR Cases and
    19
    20   Cases Subject to General Order 56 During Coronavirus Public Health Emergency,
    21
         the Court hereby grants the parties’ stipulation to proceed via videoconference.
    22
         Accordingly, the Mediation shall take place as scheduled on Tuesday, May 5, 2020
    23
    24   at 9:30 a.m. via videoconference.
    25   IT IS SO ORDERED.
    26
         Dated: _____________
                   4/29/2020             _________________________________________
    27                                  THE HONORABLE HAYWOOD S. GILLIAM, JR.
    28                                             United States District Judge

                                                 1
